DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1, 4, 7, 10-12 and 16-17 were amended
	Claims 21-22 were added.
Claims 1-5, 7-19, and 21-22 are pending and allowed

Allowable Subject Matter
Claims 1-5, 7-19, and 21-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	Prager et al. US Pub. No. 2019/0256210 (“Prager”) discloses payload retrieval apparatus including an extending member having an upper end and a lower end, a channel having a first end and a second end, the channel coupled to the extending member, a first tether engager that extends in a first direction from the first end of the channel section, and a payload holder positioned near the second end of the channel and is adapted to secure a payload. 
	Root, JR US Pub. No. 2012/0080556 (“Root, JR”) teaches systems and methods are disclosed for autonomous or remote-controlled operation of unmanned aerial vehicles (“UAVs”). An integrated mechanical and electrical system is capable of launching, controlling, snagging, recovering, securing, parking, and servicing UAVs without human intervention at the site of the system. The illustrative embodiment comprises a boom and a container that houses the boom and 
	Cantrell et al. U.S. Pub. No. 2018/0074518 (“Cantrell”) teaches the systems, apparatuses and methods are provided herein for unmanned flight optimization. A system for unmanned flight optimization comprises a flight system configured to provide locomotion to an unmanned aerial vehicle, a sensor system on the unmanned aerial vehicle, and a control circuit coupled to the flight system and the sensor system. 
	Sequeira et al. U.S. Pub. No. 2017/0088261 (“Sequeira”) teaches an unmanned aerial vehicle (UAV) having at least one sensor for detecting the presence of a survivor in a search and rescue area. The at least one sensor is preferably an ultra-wide band (UWB) transceiver sensor. 
	However, regarding independent claims 1, 12 and 17, the prior art of record fails to teach or suggest the following claimed subject matter:
	“determine, based on the one or more images, 
	a second location from which to launch the launching device from the first UAV, wherein determining the second location comprises 
	determining a horizontal distance between the first UAV and the second UAV and 
determining an altitude of the first UAV, wherein the horizontal distance and the altitude are determined such that a curved projection path of the launching device will include the second location;”
	Claims 2-5, 7-11, 13-16, 18-19 and 21-22 depend on allowable claims 1, 12 and 17 respectively, and are therefore allowable due to their dependency on allowable subject matter.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/Thomas Ingram/Primary Examiner, Art Unit 3668